Name: Council Regulation (EEC) No 1807/83 of 28 June 1983 increasing the volumes of the Community tariff quotas, opened for 1983, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/2 Official Journal of the European Communities 1 . 7 . 83 COUNCIL REGULATION (EEC) No 1807/83 of 28 June 1983 increasing the volumes of the Community tariff quotas, opened for 1983 , for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Article 1 The volumes of the Community tariff quotas opened by Regulation (EEC) No 773/83 for ferro-chromium containing not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 3 000 to 3 400 tonnes and from 60 000 to 1 39 600 tonnes respectively.Whereas, by Regulation (EEC) No 773/83 ('), the Council opened, for 1983 , and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium containing not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 3 000 and 60 000 tonnes respectively ; Article 2 1 . The additional volume of 400 tonnes laid down for ferro-chromium containing not less than 4 % by weight of carbon shall be allocated as follows : (tonnesj Benelux France 300 100 2 . A first instalment of the additional volume of 79 600 tonnes assigned to ferro-chromium containing not less than 6 % by weight of carbon (i.e. 76 500 tonnes) shall be allocated as follows : Whereas it can be estimated, from the economic data now available on consumption, production and imports benefiting from other preferential tariff arrangements, that Community requirements of imports from third countries for products of this kind could, during the the current year, reach levels higher than the volumes laid down by Regulation (EEC) No 773/83 ; whereas, in order not to disturb the equi ­ librium of the market for this product and to ensure parallel development in sales of Community produc ­ tion and satisfactory security of supplies to the con ­ suming industries, it is appropriate to limit any increases in the volumes to 400 and 79 600 tonnes respectively ; (tonnes) Benelux 2 890 Denmark 5 Germany 43 225 Greece 5 France 15 800 Ireland 5 Italy 6 480 United Kingdom 8 090 3 . The second instalment, involving a quantity of 3 100 tonnes, shall constitute the reserve. The reserve laid down in Article 2 (2) of Regulation (EEC) No 773/83 shall thus be raised from 4 000 to 7 100 tonnes. Whereas, taking into account the low volume of the envisaged increase for ferro-chromium containing not less than 4 % of carbon, a definitive allocation of this volume should be made among certain Member States in proportion to their foreseeable needs for imports from third countries ; whereas it is, however, desirable, with regard to ferro-chromium containing not less than 6 % of carbon, to divide into two instalments the volume of the increase, the first instalment being allo ­ cated among all the Member States in proportion to their foreseeable needs, and the second held as a reserve to cover possible additional requirements, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.(') OJ No L 86, 31 . 3 . 1983, p. 3 . 1 . 7 . 83 Official Journal of the European Communities No L 177/3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 June 1983 . For the Council The President H. RIESENHUBER